Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a communication with Johnny Ma on 3/24/2021.
	Claim 20 (Currently Amended):  A non-transitory computer-readable storage medium, the storage medium storing a program executable by a processor to perform:
	receiving a presentation request for a live streaming page, the presentation request including a live streaming scene identifier, the live streaming scene identifier being determined by a live streaming client according to a running environment of the live streaming client;
	obtaining scene configuration information corresponding to the live streaming scene identifier, the scene configuration information indicating at least one of a plurality of function plug-ins, the plurality of function plug-ins being configured to display different content types and provide predetermined interactivity functions for the different content types to a user during display of live streaming content;
	determining which of the plurality of function plug-ins is to be included in the live streaming page based on the at least one of the plurality of function plug-ins indicated by the obtained scene configuration information;
	generating the live streaming page by adding the indicated at least one of the plurality of function plug-ins identified as corresponding to the live streaming scene identifier on a preset basic page that includes the live streaming content according to the scene configuration information; and
,
	wherein at least two of the plurality of function plug-ins are identified as corresponding to the live streaming scene identifier and added on the preset basic page.
Allowable Subject Matter
Claims 1-20 are allowable because the features associated with “wherein at least two of the plurality of function plug-ins are identified as corresponding to the live streaming scene identifier and added on the preset basic page,” overcome the prior art of record.  For instance, references such as Sanders et al. (US 2014/0359444), Briggs et al. (US 8,312,486), Eyer (US 2013/0340007) teach providing and displaying supplemental/interactive content associated with video content.  However, the prior art of record does not teach the specific features of the at least two interaction function plug-ins being identified as corresponding to the live streaming scene identifier and added on the preset basic page, especially with relation to the live streaming page.
Conclusion
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Gee whose telephone number is (571)270-5955.  The examiner can normally be reached on Monday through Friday 8 am to 5 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER GEE/
Primary Examiner, Art Unit 2425